Citation Nr: 1628869	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Basic eligibility for Department of Veterans Affairs (VA) benefits.

2. Entitlement to service connection for a back disability.


REPRESENTATION

appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The appellant served in the Rhode Island National Guard from February 2011 to May 2011 on active duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO determined that the appellant was not eligible to apply for service connection because he had not completed sufficient active duty service to establish veteran status under 38 C.F.R. § 3.12a.

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant served on ACDUTRA status from February 2011 to May 2011 as part of his National Guard service.


CONCLUSION OF LAW

Basic eligibility for VA benefits has been established to the extent that consideration on the merits is warranted for the remaining issue on appeal.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Law Governing Veteran Status

Under VA law and regulations, compensation is warranted for disability due to disease or injury suffered in the active military, naval, or air service.  38 U.S.C.A. § 1110.  A "veteran" is defined as a person who served in the active military, naval, or air service.  38 U.S.C.A. § 101(2).  Active military, naval, or air service includes any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. §101(24)(B); 38 C.F.R. § 3.6(a). 

Thus, were the appellant to establish that he was disabled from a disease or injury incurred while he served on ACDUTRA, he would establish veteran status and entitlement to compensation.  Consequently, the Board finds that the claims should be addressed on the merits, because the existence of the ACDUTRA service is sufficient to allow the appellant to establish veteran status and entitlement to compensation based on the documentary evidence of record. 

As noted, the decision on appeal denied eligibility based on 38 C.F.R. § 3.12a, which states that a minimum period of 24 months of continuous active duty is required for entitlement to VA benefits.  The Board has carefully reviewed the laws governing veteran status and finds that, based on the plain language of 38 C.F.R. § 3.12a, the regulation pertains to "active-duty service," rather than ACDUTRA or INACDUTRA service.  If "the plain meaning of a statute is discernable, that 'plain meaning must be given effect,'" Johnson v. Brown, 9 Vet. App. 369, 371 (1996) (quoting Tallman v. Brown, 7 Vet.App. 453, 460 (1995)); see Robinson v. Shell Oil Co., 519 U.S. 337, 341(1997) ("The plainness or ambiguity of statutory language is determined by reference to the language itself, the specific context in which it is used, and the broader context of the statute itself.").  Because the appellant had only ACDUTRA service, the requirement of 24 months of continuous active duty does not apply to bar him from eligibility from establishing veteran status under the other applicable laws.

In summary, the appellant has met the requirements of basic eligibility to apply for VA benefits.  The Board notes that it makes no finding as to whether the appellant has established veteran status by showing that he has disability due to disease or injury incurred or aggravated during ACDUTRA; such a finding can only be made after the development below is completed.


ORDER

To the extent indicated above, basic eligibility for VA benefits has been established.


REMAND

As noted above, the appellant served on ACDUTRA from February 2011 to May 2011.  Thus, the appellant would be able to establish veteran status and entitlement to compensation under 38 U.S.C.A. § 101(24)(B) by showing he was disabled from a disease or injury which was incurred or aggravated during ACDUTRA.  The appellant filed a claim of service connection for a back disability in September 2012.  Inasmuch as the Board has determined that the appellant is eligible to be considered for veteran status, he is entitled to a full and fair adjudication of this claim on the merits.


Accordingly, the case is REMANDED for the following action:

Adjudicate the appellant's claim of service connection for a low back disability on the merits, affording him all due process considerations and notice and assistance required under the applicable laws.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


